Order, entered February 19, 1963, denying plaintiff’s motion to strike defendant’s amended counterclaim, unanimously reversed, on the law and in the exercise of discretion, with $20 costs and disbursements to plaintiff-appellant, and the motion granted, with $10 costs, without prejudice to the commencement of a separate action. (Stuyvesant Ins. Co. v. Matusow, 7 A D 2d 843; Knapp Engraving Co. v. Keystone Photo Engraving Corp., 1 A D 2d 170.) Concur — Botein, P. J., Breitel, Ralbin, McNally and Stevens, JJ.